Exhibit 10.24
PERFORMANCE UNIT AWARD
(CASH SETTLED)
CARDIOVASCULAR SYSTEMS, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
     THIS AGREEMENT, made effective as of this                      day of
                                         , 20       , by and between
Cardiovascular Systems, Inc., a Delaware corporation (the “Company”), and
                                         (“Participant”).
WITNESSETH:
     WHEREAS, the Participant on the date hereof is a key employee, officer,
director of or consultant or advisor to the Company or one of its Subsidiaries;
and
     WHEREAS, the Company wishes to grant a performance unit award to
Participant pursuant to the Company’s Amended and Restated 2007 Equity Incentive
Plan (the “Plan”) to entitle the Participant to certain benefits upon the
achievement of certain specified performance criteria; and
     WHEREAS, the Administrator has authorized the grant of such performance
unit award to Participant;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:
     1. Grant of Performance Unit Award. The Company hereby grants to
Participant on the date set forth above (the “Date of Grant”) the right to
receive up to                      (                    ) Performance Units
having a value of $                     per Unit (the “Per Unit Value”) payable
in cash on the terms and conditions set forth herein (the “Performance Award”).
     2. Performance Period. The Performance Period shall be the period beginning
                              , 20       , and ending                     ,
20       .
     3. Performance Objectives; Vesting. The Performance Units subject to this
Performance Award shall vest only upon the achievement of all or a portion of
certain Performance Objectives, which must be achieved during the Performance
Period. The Performance Objectives and the extent to which achievement of all or
a portion of the Performance Objectives will result in the vesting of the
Performance Units are as follows:

-1-



--------------------------------------------------------------------------------



 



                              Percentage or Number of   Performance Objective(s)
  Achievement     Units Vested  
 
               
 
               
 
               

Subject to such other terms and conditions set forth in this Agreement, the
Participant shall not be entitled to payment for any portion of the Performance
Units subject to this Performance Award until the Administrator determines the
number of Performance Units, if any, which have vested.
     4. Form, Time of Issuance. The Administrator shall, within
                     (        ) days after the end of the Performance Period or
at such earlier times as described in Paragraph 3 above, determine the number of
Performance Units that have vested pursuant to Paragraph 3 above, and shall
calculate the amount of cash payable to the Participant by multiplying the Per
Unit Value by such number of vested Performance Units. Such amount shall be paid
in [the calendar year] [in which] [immediately following] the date such
Performance Units become vested.
     5. Termination of Employment.
          a. Prior to Vesting. If, prior to the vesting of any Performance
Units, Participant ceases to be [an employee] [a consultant] [a nonemployee
director] of the Company or any Subsidiary for any reason, the Participant shall
forfeit all unvested Performance Units, and this Performance Award shall
terminate.
          b. After Vesting But Prior to Issuance. If Participant ceases to be
[an employee] [a consultant] [a nonemployee director] of the Company or any
Subsidiary for any reason after Performance Units have vested but prior to the
date payment is made to the Participant (as described in Section 4 hereof), then
Participant (or Participant’s estate in the event of his death) shall be
entitled to receive such payment as if such termination of employment had not
occurred. The amount of such payment shall be determined by the Administrator
and shall be made at the time set forth in Paragraph 4. Upon payment for the
vested Performance Units, this Performance Award shall terminate.
     6. Miscellaneous.
          a. Employment or Other Relationship. This Agreement shall not confer
on Participant any right to continuance of employment or any other relationship
by the Company

-2-



--------------------------------------------------------------------------------



 



or any of its Subsidiaries, nor will it interfere in any way with the right of
the Company to terminate such employment or relationship. The grant of this
Award shall not prevent Participant from receiving, in the sole discretion of
the Administrator, additional performance unit awards for subsequent performance
periods, whether or not those performance periods overlap with the Performance
Period specified herein to which this Award relates.
          b. Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, the Administrator may, at
any time during the Performance Period specified herein, pursuant and subject to
Section 14 of the Plan, suspend, modify or terminate this Agreement or any
Performance Objectives set forth in Paragraph 3 upon the occurrence of any
extraordinary event which substantially affects the Company or its Subsidiary,
including, but not limited to, a merger, consolidation, exchange, divestiture
(including a spin-off), reorganization or liquidation of the Company or
Subsidiary or the sale by the Company or its Subsidiary of substantially all of
its assets and the consequent discontinuance of its business.
          c. Withholding Taxes. To permit the Company to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to ensure that, if necessary, all applicable
federal and state payroll, income or other taxes are withheld from any amounts
payable by the Company to the Participant. If the Company is unable to withhold
such federal and state taxes, for whatever reason, the Participant hereby agrees
to pay to the Company an amount equal to the amount the Company would otherwise
be required to withhold under federal or state law.
          d. Nontransferability. The Performance Units granted pursuant to this
Agreement shall not be transferred, assigned or pledged in any manner by the
Participant, in whole or in part, other than by will or by the laws of descent
and distribution.
          e. 2007 Equity Incentive Plan. The Award evidenced by this Agreement
is granted pursuant to the Plan, a copy of which has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement. The Plan governs this Award and the Participant and, in the event of
any questions as to the construction of this Agreement or of a conflict between
the Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.
          f. Scope of Agreement. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
any successor or successors of the Participant permitted by Paragraph 5(b)
above.
          g. Arbitration. Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement

-3-



--------------------------------------------------------------------------------



 



of any such controversy. If, notwithstanding, such dispute cannot be resolved,
such dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least 10 years. If
the parties cannot agree on an arbitrator within 20 days, any party may request
that the chief judge of the District Court for Hennepin County, Minnesota,
select an arbitrator. Arbitration will be conducted pursuant to the provisions
of this Agreement, and the commercial arbitration rules of the American
Arbitration Association, unless such rules are inconsistent with the provisions
of this Agreement. Limited civil discovery shall be permitted for the production
of documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.
          h. Right to Amend. The Company hereby reserves the right to amend this
Agreement without Participant’s consent to the extent necessary or desirable to
comply with the requirements of Code Section 409A and the regulations, notices
and other guidance of general application issued thereunder.
          i. Delay in Payment for Specified Employee. In the event this Award is
subject to Code Section 409A and the Administrator determines that the
Participant is a “specified employee” within the meaning of Code Section 409A,
then any payment due to the Participant’s separation from service shall not be
paid earlier than the first day of the seventh month immediately following such
separation from service.
     ACCORDINGLY, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

            CARDIOVASCULAR SYSTEMS, INC.
      By:           Its:                      Participant           

-4-